 



EXHIBIT 10.5
EXECUTION COPY
HSBC Private Label Credit Card Master Note Trust (USA) I
Series 2002-1
AMENDMENT NO. 1 TO SERIES 2002-1 INDENTURE SUPPLEMENT
          AMENDMENT NO. 1, dated as of August 11, 2006 (“Amendment”), between
WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Owner
Trustee of the HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST (USA) I, a
common law trust existing under the laws of the State of Delaware (herein, the
“Issuer” or the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association, not in its individual capacity, but solely as the Indenture
Trustee, Paying Agent and the Securities Intermediary, to the Series 2002-1
Indenture Supplement dated as of March 28, 2002 by and between such parties (
the “Indenture Supplement”) under the Amended and Restated Master Indenture,
dated as of August 11, 2006 (the “Indenture”, and together with the Indenture
Supplement, the “Agreement”).
          WHEREAS, the Issuer and the Indenture Trustee wish to amend the
Indenture Supplement.
          NOW, THEREFORE, the Issuer and the Indenture Trustee agree that the
Indenture Supplement is hereby amended effective as of the date hereof as
follows:
          Section 1. Amendment to Section 2.01 (“Definitions”).
          (a) The definitions of “Administration Fee” and “Monthly
Administration Fee” are each hereby deleted in their entirety.
          (b) The definition of “Eligible Investments” is hereby amended by
adding the following to the end of the definition:
     “and (c) investments in notes issued by HSBC Finance Corporation (i) shall
not qualify as Eligible Investments for the Principal Funding Account the
Reserve Account or the Special Funding Account unless rated “A-1+” by S&P, and
(ii) shall not qualify as Eligible Investments for the Collection Account in an
amount in excess of 20% of the Outstanding Amount of the Notes.”
          Section 2. Amendment to Section 4.04 (“Application of Available Funds
on Deposit in the Collection Account”). Sections 4.04(a)(iv)(B) and 4.04(a)(ix)
of the Indenture Supplement is hereby deleted in its entirety.
          Section 3. Confirmation of Subordination of Payment of Servicing Fee.
Notwithstanding Section 5.05(b) of the Indenture, as long as Series 2002-1
remains outstanding, the Servicer agrees to subordinate its right of payment of
the Servicing Fee pursuant to Section 5.05(b) SECOND of the Indenture to the
payments to be made to the Holders of the Notes of Series 2002-1 pursuant to
Section 5.05(b) THIRD and FOURTH of the Indenture to the Holders of the Notes of
Series 2002-1.

 



--------------------------------------------------------------------------------



 



          Section 4. Counterparts. This Amendment to the Indenture Supplement
may be executed in several counterparts, each of which shall be deemed an
original hereof and all of which, when taken together, shall constitute one and
the same Amendment to the Indenture Supplement.
          Section 5. Ratification of Indenture Supplement. Except as provided
herein, all provisions, terms and conditions of the Indenture Supplement shall
remain in full force and effect. As amended hereby, the Indenture Supplement is
ratified and confirmed in all respects.
          Section 6. Authorization. The Owner Trustee is hereby directed by HSBC
Funding (USA) Inc. V to execute and deliver this Amendment on behalf of the
Trust. HSBC Funding (USA) Inc. V hereby certifies to the Owner Trustee that all
conditions precedent to the Owner Trustee’s execution and delivery of this
Amendment have been satisfied.
          Section 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.
[Remainder Of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date set forth on the first page hereof.

              WILMINGTON TRUST COMPANY, not in its individual capacity, but
solely as Owner Trustee of the HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST
(USA) I
 
       
 
  By:   /s/ Rachel L. Simpson
 
       
 
      Name: Rachel L. Simpson
 
      Title: Sr. Financial Services Officer
 
            U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee,
Paying Agent and Securities Intermediary
 
       
 
  By:   /s/ Patricia M. Child
 
       
 
      Name: Patricia M. Child
 
      Title: Vice President

          The undersigned hereby consent to this
Amendment as of the date hereof.

          HSBC FUNDING (USA) INC. V, as Transferor    
 
       
By:
  /s/ Steven H. Smith
 
Name: Steven H. Smith    
 
  Title: Vice President and Assistant Treasurer    
 
        HSBC FINANCE CORPORATION,
as Servicer    
 
       
By:
  /s/ William H. Kessler
 
Name: William H. Kessler    
 
  Title: Senior Vice President – Treasurer    

Signature Page to Amendment No. 1 to Series 2002-1 Indenture Supplement

 